Citation Nr: 1631290	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  14-35 760	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia

THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD) and major depressive disorder. 

2.  Entitlement to service connection for colorectal cancer.  

3.  Entitlement to a right leg disability, claimed as cramps and leg jumps. 

4.  Entitlement to a left leg disability, claimed as cramps and leg jumps. 

(The claims for service connection for arthritis of the back, left knee arthritis, right knee arthritis, and a bladder/prostate disability are the subject of a separate decision.)

REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from November 1964 to October 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The appeal with respect to psychiatric disability has been recharacterized and consolidated on the Title Page to reflect the holding of  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

The claim for service connection for an acquired psychiatric disability addressed in the REMAND portion of the decision below requires additional development and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

A current disability associated with colorectal cancer or a right or left leg disability claimed as cramps and leg jumps that may be related to service has not been demonstrated at any time pertinent to the current appeal.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for colorectal cancer are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2014); 38 C.F.R. § § 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for right leg disability, claimed as cramps and leg jumps, are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § § 3.303 (2015).

3.  The criteria for service connection for left leg disability, claimed as cramps and leg jumps, are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § § 3.303 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

The Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a July 2013 letter, sent prior to the initial unfavorable decision issued in September 2013, advised the Veteran of the evidence and information necessary to substantiate claims for service connection.  This letter also advised the Veteran of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the service treatment records (STRs) and post service VA and private treatment records have been obtained and considered.  While the Veteran was not afforded a VA examination with respect to any of the claims adjudicated below, given the absence of a present disability associated with any of the conditions addressed in this adjudication, no reasonable possibility exists that such examinations would aid in substantiating the claims adjudicated herein.  Therefore, VA has no obligation to obtain a VA examination or medical opinion with respect to the claims adjudicated herein.  See 38 U.S.C.A. § 5103A(d); 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the claims adjudicated herein.  In the circumstances of this case, additional efforts to assist or notify the Veteran with respect to these claims in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case with respect to the claims decided herein, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding with respect to these claim.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of the claims adjudicated below. 

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including cancerous tumors, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The Court clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases, such as cancerous tumors, listed, under 38 C.F.R. 3.309(a) See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In the absence of proof of a present disability there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Summarizing the pertinent evidence with the above criteria in mind, the STRs, to include the October 1966 separation examination, do not reflect any symptoms or pathology indicative of colorectal cancer or right or left leg disabilities.  The medical history collected at separation showed the Veteran denying "bone, joint or other deformity," "lameness," or "pile or rectal disease." 

The post service evidence does not reveal any right or leg disability (aside from arthritis of the knees, the subject of another Board decision issued in conjunction with that addressing the matters herein) manifested by, as claimed by the Veteran, cramps and leg jumps.  There is also no post-service evidence of colorectal cancer.  In this regard, a March 9, 2015, VA outpatient treatment report indicated a July 2013 colonoscopy was negative, and the clinician who conducted the December 2015 VA examination noted that the Veteran "keeps claiming colon cancer despite lack of colon cancer on pathology."  

To whatever extent the assertions of the Veteran (to include through his representative) are being advanced in an attempt to establish that he has a current disability associated with colorectal cancer or the right and leg disabilities for which service connection is claimed in the instant appeal that is related to service, such attempts must fail.  Matters of diagnosis of disabilities not capable of lay observation, and the medical etiology of any such disability, are question within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435  (2011)), here, the specific matter as to the whether the Veteran has a current disability associated with the right and leg disabilities for which service connection is claimed in the instant appeal or colorectal cancer are complex medical matters that falls outside the realm of the common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  

Simply stated, the determination as to whether the Veteran has a current disability associated with colorectal cancer or the right and leg conditions  for which service connection is claimed in the instant appeal that is the result of service is a complex medical question for which the Veteran lacks adequate medical training to address.  As his lay assertions in this regard have no probative value, the Veteran can neither support his claims, nor counter the silent medical evidence of record, on the basis of lay assertions alone. 

In making the above determination, the Board finds that as the preponderance of the evidence is against the claims for service connection for colorectal cancer and right and left disabilities claimed as cramps and leg jumps, the benefit of a reasonable doubt doctrine is not applicable with respect to these claims.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  



ORDER

Service connection for colorectal cancer is denied.  

Service connection for a right leg disability, claimed as cramps and leg jumps, is denied.  

Serve connection for a left leg disability, claimed as cramps and leg jumps, is denied.  

REMAND

The Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the claim for service connection for a  psychiatric disability to include PTSD so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's DD Form 214 is indicative of service in an artillery unit in the Republic of Vietnam, and the VA has conceded the incurrence of a sufficient stressor to result in PTSD based on the Veteran's fear for his life associated with serving in an area of hostile military activity.  See July 26, 2013, PTSD stressor decision.  In support of the Veteran's claim is a March 2014 assessment by a VA licensed  clinical social worker that the Veteran suffers from PTSD related to his Vietnam service.  

A September 2013 VA psychiatric examination resulted in the conclusion that the Veteran did not meet the full criteria for a diagnosis of PTSD under the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) of the American Psychiatric Association.  In particular, and despite the determination to the contrary by VA as set forth above, the examiner found that a stressor that was adequate to support a diagnosis of PTSD had not been presented.  In this regard, while the Veteran did not specifically describe a combat related stressor at his examination, such may have been the product of-as explained by the VA clinician who examined the Veteran in December 2015 and found him to be a poor historian-"periventricular white matter disease which causes memory loss and distortion."  This examination also did not discuss the March 2014 assessment by the VA social worker that the Veteran suffers from PTSD related to his Vietnam.  Also, while the September 2014 VA examination resulted in a diagnosis of major depressive disorder, the examiner offered no opinion as to whether such was etiologically related to service.  See Clemons, supra. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, at 312 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision"). In light of this precedent and the concerns by the undersigned outlined above with respect to the matters the September 2013 VA psychiatric examination failed to completely address, the Board find that an addendum opinion as detailed below from the VA psychiatrist who conducted the September 2013 VA examination, or a suitable substitute, is required to fulfill the duty to assist the Veteran.  Id.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The electronic record, to include a copy of this remand, must be available for review by the VA mental health professorial who conducted the September 2013 examination for the purposes of providing an addendum opinion.  If this individual is not available, an appropriate substitute should provide the opinion.  Only arrange for the Veteran to undergo further examination if deemed necessary in the judgment of the individual designated to provide the addendum opinion.

Based on a review of the electronic record, the mental health professional should provide an opinion as to following: 

(1) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has PTSD as a result of service?  In making this determination, the examiner should presume the existence of a sufficient stressor to result in PTSD based on the Veteran's fear for his life.  The clinician should also document consideration of the March 2014 assessment by a VA licensed clinical social worker that the Veteran suffers from PTSD related to his Vietnam service.  

(2) Is it at least as likely as not (a 50% or higher degree of probability) that a psychiatric disability other than PTSD, to include major depressive disorder, is causally related to service, to include the presumed fear for his life therein?  

If it is not possible to provide the requested opinions without resort to speculation, the mental health professional should state why speculation would be required in this case (e.g., if the requested determinations are beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). 

If there are insufficient facts or data within the claims file, the mental health professional should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinions.

The opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

2.  After completion of the above and any other indicated development, the AOJ should review the expanded claims file and determine whether the claim for service connection for an acquired psychiatric disorder should be granted.  If this claim is denied, the AOJ should furnish the Veteran and his representative  with an appropriate supplemental statement of the case that documents consideration of all the evidence of record.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter  the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


